Lahtinen, J.P.
Appeal from an order of the Family Court of Schoharie County (Wilhelm, J.), entered April 30, 2014, which granted petitioner’s application, in a proceeding pursuant to Family Ct Act article 10, to extend the period of petitioner’s supervision of respondent.
In 2010, respondent’s two children (born in 2005 and 2006) were adjudicated neglected and, although the children were permitted to remain in respondent’s home, respondent was placed under petitioner’s supervision for 12 months. Thereafter, the periods of supervision were annually extended by Family Court. After a hearing in which petitioner presented proof of uncleanliness and safety issues at respondent’s home, Family Court again extended supervision. Respondent appeals from such order.
Initially, we note that since the order from which the appeal is taken expired January 17, 2015, this appeal is moot. However, were we to consider respondent’s argument we would *1165find it meritless. “Family Court is authorized to make successive extensions of supervision upon a hearing and for good cause shown, and we generally do not disturb such an extension unless it lacks a sound basis in the record” (Matter of Blaize F. [Christopher F.], 74 AD3d 1454, 1455 [2010] [internal quotation marks and citations omitted]). Here, Family Court noted in its bench decision its desire to terminate supervision, but determined that a further extension was necessitated by evidence of, among other things, conditions of acute clutter and filth in the home affecting the children, as well as a lack of minimal consistent efforts by respondent to basic cleanliness. Were this issue properly before us, we would find that a sound basis exists in the record supporting Family Court’s decision.
Rose, Devine and Clark, JJ., concur.
Ordered that the appeal is dismissed, as moot, without costs.